               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MICHAEL C. HENDERSON,

                       Plaintiff,
                                                     Case No. 18-CV-893-JPS-JPS
 v.

 DAVID BROWER, MICHAEL J.
 BEISBIER, ROBERT KAMINSKI,                                         ORDER
 RANDALL JOHNSON, TIMOTHY
 ROETS, and JOHN/JANE DOE,

                       Defendants.


        On November 30, 2018, the Court screened Plaintiff’s complaint.

(Docket #24). Plaintiff alleged that the Watertown police made racist

comments to him during their investigation of a crime, and interrogated

him without providing Miranda warnings. Id. at 3–5. The Court found that

the complaint should be dismissed with prejudice for two reasons. First,

Plaintiff lied to the Court by attaching an altered version of a public

document to bolster an assertion of racial bias, and by claiming that he was

not prosecuted for any crimes after the alleged racist incident, when this

was false. Id. at 4–9. Plaintiff was in fact charged and convicted of murder.

Id. at 7. Second, Plaintiff failed to state a viable claim for relief. His only

claim was for the police’s failure to provide Miranda warnings, but he did

not allege that this conduct led to any criminal consequences for him. Id. at

9–10.

        More than a month later, Plaintiff filed a motion for reconsideration

of the Court’s screening order. (Docket #26). Plaintiff first contends that he

attempted to correct the inclusion of the altered document by filing an
amended complaint on November 21, 2018. He claims that the document

was not filed by the prison librarian, possibly due to a restriction on

Plaintiff’s access to paper. Second, Plaintiff argues that he was detained on

obstruction of justice charges, which were then dismissed, and then

statements used in the police interrogation were utilized in a different

prosecution, presumably the murder case.

       Plaintiff’s motion is silent on the legal basis for reconsideration, but

only one rule could apply. Federal Rule of Civil Procedure (“FRCP”) 60(b)

offers relief from a court’s orders or judgments if a party can show “the

narrow grounds of mistake, inadvertence, surprise, excusable neglect,

newly discovered evidence, voidness, or ‘any other reason justifying relief

from the operation of the judgment.’” Tylon v. City of Chi., 97 F. App’x 680,

681 (7th Cir. 2004) (quoting FRCP 60(b)(6)). Such relief “is an extraordinary

remedy and is granted only in exceptional circumstances.” Harrington v.

City of Chi., 443 F.3d 542, 546 (7th Cir. 2006). Simply asserting “that the . . .

court’s underlying judgment was wrong . . . is an impermissible use of Rule

60(b).” Tylon, 97 F. App’x at 681.1

       Plaintiff is not entitled to the extraordinary relief afforded by FRCP

60(b). First, his request is tardy. He filed his motion for reconsideration

more than a month after the complained-of screening order. FRCP 60(b)

motions must be made within a reasonable time, Fed. R. Civ. P. 60(c)(1), and

the Court finds that Plaintiff’s delay is unreasonable. Second, Plaintiff

makes no attempt to argue that any of the enumerated bases of a FRCP 60(b)




       1 FRCP 59(e) allows for reconsideration of a judgment, but a motion seeking
relief under that rule must be filed within 28 days of the issuance of the judgment.
That time period has long since passed.

                                   Page 2 of 3
motion apply here. He simply asserts that the Court was wrong to dismiss

his case.

       Finally, even if Plaintiff’s arguments were properly posed to the

Court, they would be rejected. Plaintiff’s argument regarding removal of

the altered document rings hollow. He should never have submitted the

document in the first place if he did not know whether it was authentic.

More importantly, though Plaintiff claims that he was obstructed from

filing an amended complaint on November 21, he in fact filed a motion

requesting a speedy screening on November 27, 2018. (Docket #23). Thus, it

appears that Plaintiff has again lied to the Court about his litigation

activities. Further, Plaintiff’s alleged inability to file the amended complaint

stems from a conduct report he received (attached to the motion for

reconsideration). Plaintiff cannot complain to the Court about the

consequences of his own misbehavior. Finally, Plaintiff conclusorily states

that certain statements from the allegedly unlawful interrogation were used

in his murder case. Plaintiff does not explain what those statements were

and how they were used. Thus, Plaintiff still fails to state a viable claim for

relief under the Fifth Amendment. For all of the above reasons, Plaintiff’s

motion for reconsideration must be denied.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for reconsideration (Docket

#26) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 15th day of January, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge

                                  Page 3 of 3
